DETAILED ACTION
Claim Objections
Claim 3-4 are objected to because of the following informalities: 
In claim 3, change “system 2” to “system of claim 2”.  
In claim 4, change “system 3” to “system of claim 3”.
Appropriate correction is required.

Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. §121:
Claims 1-9 and 18-20, drawn to deep learning accelerator system, classified in class 706, subclass 27.
Claims 10-17, drawn to inference operation pipelining, classified in class 712, subclass 11.
The inventions are independent or distinct, each from the other because:
Inventions I and II are related as combination and subcombination. Inventions in this relationship are distinct if it can be shown that (1) the combination as claimed does not require the particulars of the subcombination as claimed for patentability, and (2) that the subcombination has utility by itself or in other combinations (MPEP § 806.05(c)).  In the instant case, the combination as claimed does not require the particulars of the subcombination as claimed because the inference operation does not require the same pipelining as claimed. The subcombination II has separate utility such as an inference engine for neural networks or other computational environments.

The examiner has required restriction between combination and subcombination inventions. Where applicant elects a subcombination, and claims thereto are subsequently found allowable, any claim(s) depending from or otherwise requiring all the limitations of the allowable subcombination will be examined for patentability in accordance with 37 CFR 1.104.  See MPEP § 821.04(a).  Applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. 
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be amended in compliance with 37 C.F.R 1.48(b) if one or more of the currently named inventors if no longer an inventor of at least one claim remaining in the application.  Any amendment of inventorship must be accompanied by a request under 37 C.F.R. 1.48(b) and by the fee required under 37 C.F.R. 1.17(i).
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless – (a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-9 and 18-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Yu (US 2020/0,394,458).

	Referring to claim 1, Yu discloses a deep learning accelerator system (fig. 7, system 700), comprising:
	a plurality of inference computation units (fig. 7, inference module 718; fig. 11, hardware 1015 with computational hardware 1002/1006; para.0135, inference logic 1015);
	a hardware interface (fig. 7, interface 708) to a memory (fig. 7, memory 770) of a host computer (fig. 7, client device 702); and
	a deep learning accelerator system interface (fig. 7, training and inference manager 710) for communicatively connecting the plurality of inference computation units to the memory of the host computer system during an inference operation (para.0070, interface layer 708 to inference manager 710 for training network).

	As to claim 2, Yu discloses the system of claim 1, wherein the memory of the host computer operates with cache-line configuration (para.0097-0101, cache memory 1001/1005/1020).

	As to claim 3, Yu discloses the system of claim 2, wherein the plurality of inference computation units are a plurality of tiles (fig. 11, computational hardware 1002 with storage 1001) each tile having a tile memory (fig. 11, storage 1001) that operates with a word configuration (para.0241, quad-word size element).

	As to claim 4, Yu discloses the system of claim 3, wherein the deep learning accelerator system interface comprises:
	a switch (fig. 21, switch 2116), wherein the switch is connected to the plurality of tiles;
	a host interface (fig. 21, processing subsystem 2102), wherein the host interface is connected to the hardware interface; and
	a bridge (fig. 21, I/O hub 2107), wherein the bridge is connected to the switch and the host interface, and facilitates a first communicative connection (fig. 21, communication link 2106/2113 to inference logic 1015) with the plurality of tiles in accordance with a deep learning interface fabric protocol (para.0136, protocols such as PCIe) associated with the plurality of tiles and facilitates a second communicative connection (fig. 21, communication link 2106/2113 to interface) with a memory fabric protocol (para.0164, PCIe or vendor specific communications) associated with the memory of the host computer.

	As to claim 5, Yu discloses the system of claim 4, wherein the deep learning interface fabric protocol comprises a 2 virtual channel 2-VC protocol (para.0178, protocol to use virtual channels to separate traffic streams for inference logics).

	As to claim 6, Yu discloses the system of claim 4, wherein the cache-line configuration utilizes 64-byte cache lines (para.0241, quad-word size element).

	As to claim 7, Yu discloses the system of claim 4, wherein the word configuration utilizes a 16-bit word (para.0241, quad-word size element).

	As to claims 8, Yu discloses the system of claim 4, wherein the deep learning interface fabric protocol comprises a plurality of tile instructions (para.0201, instructions in pipeline) enabling a pipelining of data (para.0222, such as data for 3D operations) to each of the plurality of tiles during the inference operation (para.0185, via pipeline manager 2432).
	As to claim 9, Yu discloses the system of claim 1, wherein the inference operation comprises an image recognition application (fig. 5, image applications; para.0090, image recognition CNN).

	Referring to claim 18, Yu discloses a deep learning accelerator system interface, comprising:
	a switch (fig. 21, switch 2116), wherein the switch is connected to a plurality of tiles (fig. 11, computational hardware 1002 with storage 1001, computational hardware 1006 with storage 1005) of a hardware accelerator (fig. 11, hardware structure 1015);
	a host interface (fig. 21, hub 2105), wherein the host interface is connected to a hardware interface (fig. 21, interface between hub 2105 and processor 2102) of a server processor (fig. 21, processor 2102); and
	a bridge (fig. 21, hub 2107), wherein the bridge is connected to the switch and the host interface, and facilitates a first communicative connection (fig. 21, communication link 2106/2113 to inference logic 1015) to the plurality of tiles and facilitates a second communicative connection (fig. 21, communication link 2106/2113 to interface) to the host interface in a manner that connects the plurality of tiles to the server processor during an interface operation (para.0164, PCIe or vendor specific communications).
 
	As to claim 19, Yu discloses the deep learning accelerator system interface of claim 18, wherein the deep learning accelerator system interface and the hardware accelerator are on the same integrated circuit (fig. 11, hardware structure 1015).

	As to claim 20, Yu discloses the deep learning accelerator system interface of claim 18, wherein the host interface connects to a Peripheral Component Interconnect Express PCIe interface of the server processor (para.0164, PCI Express).

Conclusion
The following prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See M.P.E.P 707.05(c).
CN 109993684 discloses deep learning processing with tile logics. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to examiner Cheng-Yuan Tseng whose telephone number is (571)272-9772, and fax number is (571)273-9772.  The examiner can normally be reached on Monday through Friday from 09:00 to 17:30 Eastern Time. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jyoti Mehta can be reached on (571)270-3995. The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866)217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800)786-9199 (IN USA OR CANADA) or (571)272-1000.

/CHENG YUAN TSENG/Primary Examiner, Art Unit 2182